Citation Nr: 0904840	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  01-09 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. What evaluation is warranted for coronary artery disease, 
status post bypass, associated with hypertension, from 
February 23, 2001?

2. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to March 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).

In that decision, the RO assigned a temporary total 
evaluation effective from February 16, 2000, the date of 
hospitalization for a multiple vessel coronary artery bypass 
graft. The RO re-established the pre-hospitalization 
evaluation of 10 percent effective from June 1, 2000 for the 
condition characterized as coronary artery bypass with 
hypertension. The Veteran disagreed and sought a 100 percent 
schedular rating.

This appeal also arises from a November 2001 rating decision 
that, in part, denied entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders.

In a February 2003 rating decision, the RO, in part, granted 
a separate rating for coronary artery disease status post 
bypass surgery, associated with hypertension. The RO assigned 
a 10 percent evaluation effective from June 1, 2000; a 30 
percent evaluation was effective from February 23, 2001.

The Board remanded the case in July 2003 for additional 
development.  The Board in July 2005 granted a 30 percent 
rating for coronary artery disease effective June 1, 2000.  
The issues of entitlement to a higher evaluation for coronary 
artery disease, from February 23, 2001, and entitlement to a 
total disability evaluation based on individual 
unemployability due to service connected disorders, were 
remanded for additional development.

As the Veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
characterized the issue on appeal in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), that requires consideration 
of the evidence since the effective date of the grant of 
compensation.

FINDINGS OF FACT

1.  Since February 23, 2001, the Veteran's coronary artery 
disease, status post bypass, associated with hypertension, 
has not been manifested by objective evidence of more than 
one episode of acute congestive heart failure in the past 
year, or of a workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; with a left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.   

2.  The Veteran's service-connected disabilities are diabetes 
mellitus evaluated at 
40 percent disabling; coronary artery disease associated with 
hypertension, status post coronary artery bypass graft, 
evaluated at 30 percent disabling; and hypertension evaluated 
at 10 percent disabling.  The combined evaluation is 60 
percent.

3.  The Veteran's service-connected disabilities alone do not 
render him unemployable.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent from February 23, 2001 for coronary artery disease, 
status post bypass, associated with hypertension, have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 4.104, 
Diagnostic Code 7017 (2008).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected disorders 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16. (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim for a total disability evaluation 
based on individual unemployability due to service connected 
disorders the requirements of 38 U.S.C.A. §§ 5103 and 5103A 
have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  While VA failed to fully comply with the 
provisions of 38 U.S.C.A. § 5103 prior to the rating decision 
in question, VA notified the Veteran in correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.   He was provided notice of the 
specific rating criteria for this benefit in a February 2003 
supplemental statement of the case.  Any failure to provide 
notice regard how an effective date is assigned is harmless 
in light of the decision below.   The claim was most 
readjudicated in a September 2008 supplemental statement of 
the case.  Thus, any prejudicial timing error was cured and 
rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

Regarding the claim for an increased initial rating for 
coronary artery disease, status post bypass, associated with 
hypertension, as service connection, an initial rating, and 
an effective date have been assigned, the notice requirements 
of 38 U.S.C.A. § 5103(a) have been met.  The decision of the 
United States Court of Appeals for Veterans Claims in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), spoke only 
to cases of entitlement to an increased rating.  Because 
there is a distinction between initial rating claims and 
increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes his written contentions, service 
treatment and personnel records, private and VA medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claims and what the evidence in the claims files shows, 
or fails to show, with respect to the claims.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

I.  What evaluation is warranted for coronary artery disease?

The present appeal involves the Veteran's claim that his 
service-connected coronary artery disease warrants a higher 
disability rating from February 23, 2001.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Fenderson.

The RO rated the Veteran's coronary artery disease associated 
with hypertension, status post coronary bypass graft, under 
the provisions of 38 C.F.R. § 4.104; Diagnostic Code 7017, 
evaluating it as 30 percent disabling.

Under this Code a 60 percent rating is warranted for more 
than one episode of acute congestive heart failure in the 
past year, or; when a workload of greater than 3 METs but not 
greater than 5 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; when there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Id.  

A 30 percent rating is warranted when a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; when there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  Id.  

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

Upon review of the probative medical evidence of record, the 
Board finds that a preponderance of the evidence is against a 
rating in excess of 30 percent from February 23, 2001.

In May and June 2001 VA artery, veins, and heart 
examinations, the examiner noted that the Veteran was unable 
to tell him of any difficulty with his arteries or veins 
except for his history of coronary artery bypass graft (CABG) 
surgery and a "little bit of pain" at the sternal incision 
and left venous graft harvest site.  The scars were well 
healed with no complications.  The Veteran had no known 
peripheral vascular disease, claudication, or angina type 
chest pain.  He had no history of a stroke. The rest of the 
arterial examination was negative.

The Veteran was treated for hypertension with Lisinopril.  He 
did not have nosebleeds, headaches, or diastolic congestive 
heart failure.  Blood pressure was 160/90, pulse 70 and 
regular. He was in no acute distress. He could walk 50 feet 
without chest pain and dyspnea.  His peripheral pulses were 
symmetric and normal.

The examiner noted that the Veteran told him he could not 
sweep the kitchen floor but he dressed himself. He could make 
his bed but would have pain. The appellant stated that his 
main difficulties were due to herniated disks in his back. 
and left shoulder arthritis.  As far as his arteries, veins, 
and hypertension, the only disability associated with them 
was that he had undergone a CABG.  The examiner noted further 
that, "I am sure his exercise tolerance would not be what it 
used to be, but probably would not be nearly as bad as he is 
displaying."

In June 2001, the Veteran noted he underwent surgery because 
he was suffering from chest pain and shortness of breath.  
Subsequent to surgery he no longer had chest pain or 
shortness of breath.  He never actually had a myocardial 
infarction.  An electrocardiogram in October 2000 revealed a 
normal left ventricular systolic function.  His ejection 
fraction was 66 percent.  There was some concentric left 
ventricular hypertrophy and left atrial enlargement.  The 
assessment was mild hypertensive heart disease.  His ejection 
fraction was 66 percent, and his METS were estimated at 6.5.  

A June 2007 VA examiner noted that he reviewed the claims 
file and medical records.  He noted the Veteran never had a 
myocardial infarction (MI).  A September 2006 stress test 
revealed no areas in ischemia or infarction. Ejection 
fraction was 69 percent with normal wall motion. Cardiac 
catherization was performed in spite of negative nuclear 
stress test.  The Veteran subsequently underwent a stent 
placement.  The Veteran denied any chest pain since the stent 
placement in September 2006.  He denied shortness of breath 
but had occasional palpitations lasting less than five 
minutes.  He denied syncope and reported that he rarely 
became dizzy upon becoming orthostatic.  He could walk two 
flights of steps and several blocks on level ground with 
limitations.  He rode a bicycle daily for approximately three 
miles.   The examiner noted that the Veteran could perform 
all day to day activities without any limitations. Exercise 
stress test confirmed this. The Veteran was able to achieve 
10.4 METS indicating very good exercise capacity (105% of 
prediction).  The test stopped due to fatigue.

The objective medical evidence of record clearly 
preponderates against a rating in excess of 30 percent from 
February 23, 2001, under Diagnostic Code 7017.  There is 
simply no medical evidence that the Veteran has ever had more 
than one episode of acute congestive heart failure (CHF) at 
any time during the appellate term.  Likewise, he has never 
been shown to have a workload less than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; a left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent as would warrant a higher 60 percent evaluation.  

The Board considered whether the case should be referred to 
the Director of VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Veteran has not required frequent hospitalization for his 
service connected heart disorder, and the manifestations of 
such are consistent with the assigned schedular evaluation. 
In sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the evaluation assigned.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).
 
II.  Individual unemployability

The Veteran is service-connected for diabetes mellitus rated 
40 percent disabling; coronary artery disease, status post 
bypass, associated with hypertension, rated 30 percent 
disabling; and hypertension rated 10 percent disabling.  A 60 
percent combined disability rating has been in effect since 
June 1, 2000.  As the Veteran's combined rating is less than 
70 percent for multiple service connected disorders, he fails 
to satisfy the minimum percentage requirements for a total 
disability evaluation based on individual unemployability due 
to service connected disorders under 38 C.F.R. § 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the compensable disabilities is less than 100 
percent when it is found that the compensable disabilities 
alone are sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16; 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Thus, the 
issue is whether his service-connected disabilities alone 
preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 
356 (1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The simple fact that a claimant is currently unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Evidence in the file includes notations of the Veteran being 
in receipt of Social Security Administration disability 
benefits since July 1995.  A December 1995 Social Security 
Administration Disability Determination and Transmittal 
provides that the Veteran was disabled as of July 1995, with 
a primary diagnosis of a back disorders.  An affective 
disorder was provided as a secondary diagnosis.  He is not 
service-connected for either condition. 

Review of the medical records and the July 2007 VA 
examination report notes that coronary artery disease was 
very stable and the Veteran was capable of performing all day 
to day activities without limitations.  The Veteran's 
hypertension was well controlled.  He summarized that he did 
not see any cardiac limitations precluding the Veteran from 
working.

Regarding diabetes mellitus a May 2001 VA examination report 
noted that the Veteran took insulin once a day.  He had no 
history of peripheral vascular disease, or hypoglycemia and 
was uncertain if he had ever had ketoacidosis.  A September 
2001 nerve conduction test was normal.  VA outpatient 
treatment records from February 2003 to January 2005 note the 
Veteran now used insulin twice daily.  However there is no 
record of ketoacidosis, or hypoglycemia.  He has not required 
hospitalization for diabetic care or complications and he 
sees a diabetic care provider less than twice a month.

Looking at the factors which are to be considered, the 
preponderance of the evidence is against finding that the 
functional limitations imposed by the Veteran's service-
connected disabilities alone preclude the performance of 
substantially gainful employment.  As such, the preponderance 
of the evidence of record is against finding that the 
Veteranis unemployable due to his service-connected 
disabilities alone.  The claim is denied.

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claims, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)


ORDER

Entitlement to an evaluation greater than 30 percent for 
coronary artery disease, status post bypass, associated with 
hypertension, from February 23, 2001 is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


